DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2020, has been entered.

Status of Claims
This action is in reply to the communications filed on July 29, 2020.
Claim 19 has been amended and is hereby entered.
Claims 35 – 38 have been added.
Claims 1, 5 – 19, and 21 – 38 are currently pending and have been examined. 
Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on January 28, 2021 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 38 recite the limitation “a molar extinction coefficient of the fluorophore is…. greater than a molar extinction coefficient of the fluorescent entities and linker.” It is unclear whether the comparison is between the fluorophore and the aggregate of the fluorescent entities and linker, or if the comparison is between the fluorophore and each of the fluorescent entity and linker.
For examination purposes, the claim is interpreted to encompass either limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 - 16, 18, 19, 21 - 29, 31 - 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee, Chee Huei et al. "Functionalization, Dispersion, and Cutting of The Journal of Physical Chemistry C. 116 (2012): 1798-1804.) in view of Hong (Hong, Guosong et al. "Near-Infrared-Fluorescence-Enhanced Molecular Imaging of Live Cells on Gold Substrates." Angew. Chem. Int. Ed. 50 (2011): 4644-4648.). The corresponding supplement (Hong, Gusong et al. “Supporting Information for Near-Infrared-Fluorescence-Enhanced Molecular Imaging of Live Cells on Gold Substrates.” Angew. Chem. Int. Ed. 50 (2011): 1-9.), hereinafter referred to as Hong Supplement, is provided as evidence for claims 9, 10, 13, and 32. Li-COR (“IRDye 800 CW NH Ester Will Label Primary and Secondary Amines.” https://www.licor.com/bio/reagents/irdye-800cw-nhs-ester Accessed 10/10/2019.) is provided as evidence for claims 14.
As per claims 1, 9 – 11, and 13 – 16, and 18, Lee teaches:
A carrier, wherein the carrier is a boron nitride nanotube and an amphiphilic linker, the linker having a hydrophobic potion (DSPE) and a hydrophilic portion linker (PEG) and a length that corresponds to its molecular weight, and wherein the molecular weight is greater than 1000 Da (Page 1799, Left Column, Paragraph 1: “In this work, mPEG-DSPE (average molecular weight: 5000….) was chosen as a polymeric system to functionalize BNNTs by forming stable protective coatings around the side walls of BNNTs.” As confirmed in the remarks filed by Applicant on March 27, 2020, the limitation “length that corresponds to its molecular weight” applies to all linkers.)
Where the linker is non-covalently bonded to the carrier via the hydrophobic portion (Page 1801, Right Column, Last Paragraph: “It is anticipated that fatty acid chains/tails from DSPE have a strong tendency to adsorb or wrap around the side wall of BNNTs via van der Waals forces, charge transfer, or hydrophobic interactions.”)
Lee does not teach:
A fluorescent entity, where the fluorescent entity is linked to the carrier covalently via an amphiphilic linker on the hydrophilic end via a reactive functional group 
The fluorophore further comprises a moiety selected from… a peptide
Hong teaches the use of single walled carbon nanotubes as carriers for RGD peptides and IR800 dyes by using a DSPE-PEG(5k)-NH2 amphiphilic linker (Page 4644, Right Column, Last Paragraph). The DSPE is similar non-covalently associated with the carbon nanotube (Hong Supplement Page 2, Paragraph 4).
Hong further teaches:
A fluorescent entity, where the fluorescent entity is linked to the carrier covalently via an amphiphilic linker on the hydrophilic end via a reactive functional group (see Figure 1a. Page 4644, Right Column, Last Paragraph “We… covalently attached IR800 dye molecules onto the SWNTs…” The amine group at the end of the PEG is interpreted to be the reactive functional group. As evidenced by Li-COR, the structure of IR800 includes an indole group, and thus the limitations of claim 14 are met.)
The fluorophore further comprises… a peptide… which is linked to the carrier via a second linker separate from the first linker (Page 4644, Right Column, Paragraph 2: “The [arginine-glycine-aspartic acid] peptide ligand was linked to the amine groups on the [single walled carbon nanotubes].” This arrangement is shown in Figure 1a, where it is clear that the dye and the peptide are provided with separate linkers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the boron nitride nanotubes of Lee to include the fluorescent probes as taught by Hong. One of ordinary skill would have been motivated to make 
As per claim 5, Lee teaches:
The length of the nanotube is between about 50 and 1000 nm (Page 1798, Right Column, Last Paragraph: “We found that long hour ultrasonication process can shorten the initial lengths of BNNTs to below 500 nm.” It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)
As per claims 6, 7, 8, 12, and 35 Lee teaches:
The linker comprises a DSPE group and a chain of PEG molecules and has a molecular weight between 3400 Da and 10000 Da and a stretched linker length about greater than about 5 nm (see Figure 1 (d) and Page 1799, Left Column, Paragraph 1: “In this work, mPEG-DSPE (average molecular weight: 5000….) was chosen as a polymeric system..” As taught by paragraph [0047] in the instant specification as filed, a “fully stretched 5000 MW PEG chain is… 50 nm.”)
Regarding claims 15 and 16, as the fluorescence of a probe is a that can be modified by, among others, the number of fluorescent entities, as such, the number of fluorescent entities would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. An increase in the number of fluorescent entities would be expected to increase the fluorescence of a probe. As such, without showing unexpected results, the claimed number of fluorescent entities cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of fluorescent entities, by, among others, extending the length of the nanotubes or increasing the fluorescent entity loading to obtain an increase in the fluorescence. It has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
As per claim 34, Lee teaches:
An external diameter of the nanotube is between about 5 nm and 80 nm (Page 1799, Left Column, Last Paragraph: “Our as- grown BNNTs have a… nominal diameter of 50 – 80 nm.” It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)
As per claims 19, 29, 31 and 32, Lee teaches:
A boron nitride nanotube and at least one amphiphilic linker having a hydrophobic portion and a hydrophilic portion, where the hydrophobic portion is non-covalently bonded to the nanotube, wherein the at least one amphiphilic linker has a linker length that corresponds to its molecular weight, and wherein the molecular weight is than 1000 Da (Page 1799, Left Column, Paragraph 1: “In this work, mPEG-DSPE (average molecular weight: 5000….) was chosen as a polymeric system to functionalize BNNTs by forming stable protective coatings around the side walls of BNNTs. mPEG is the hydrophilic portion of the linker, DSPE is the hydrophobic portion of the linker. Page 1801, Right Column, Last Paragraph: “It is anticipated that fatty acid chains/tails from DSPE have a strong tendency to adsorb or wrap around the side wall of BNNTs via van der Waals forces, charge transfer, or hydrophobic interactions.” As confirmed in the remarks filed by Applicant on March 27, 2020, the limitation “length that corresponds to its molecular weight” applies to all linkers.)
Lee does not teach:
A fluorescent entity covalently bonded to the hydrophilic portion of the at least one amphiphilic linker via a reactive functional group
The fluorophore further comprises a moiety selected from… a peptide
Hong teaches the use of single walled carbon nanotubes as carriers for RGD peptides and IR800 dyes by using a DSPE-PEG(5k)-NH2 amphiphilic linker (Page 4644, Right Column, Last Paragraph). The DSPE is similar non-covalently associated with the carbon nanotube (Hong Supplement Page 2, Paragraph 4).
Hong further teaches:
A fluorescent entity covalently bonded to the hydrophilic portion of the at least one amphiphilic linker via a reactive functional group (see Figure 1a. Page 4644, Right Column, Last Paragraph “We… covalently attached IR800 dye molecules onto the SWNTs…” The amine group at the end of the PEG is interpreted to be the reactive functional group. As evidenced by Li-COR, the structure of IR800 includes an indole group, and thus the limitations of claim 14 are met.)
The fluorophore further comprises… a peptide… which is linked to the carrier via a second linker separate from the first linker (Page 4644, Right Column, Paragraph 2: “The [arginine-glycine-aspartic acid] peptide ligand was linked to the amine groups on the [single walled carbon nanotubes].” This arrangement is shown in Figure 1a, where it is clear that the dye and the peptide are provided with separate linkers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the boron nitride nanotubes of Lee to include the fluorescent probes as taught by Hong. One of ordinary skill would have been motivated to make this modification because Hong teaches that nanotube carriers using the same amphiphilic linkers, which are noncovalently affiliated with the nanotubes, can be used as fluorophores in biological imaging (Page 4644, Left Column, Paragraphs 1 & 2), and one of ordinary skill would look to expand the use of nanotubes in a known and predictable manner, based on the improvements set forth in Hong.
As per claims 21 – 27, Lee teaches:
The hydrophilic portion includes a chain of water soluble polymeric molecules, PEG, with a molecular weight of greater than 1000 Da and the linker comprises a DSPE group, wherein the linker has a molecular weight between 3400 – 10000 Da and a 
As per claim 28, Lee teaches:
The length of the nanotube is between about 50 and 1000 nm (Page 1798, Right Column, Last Paragraph: “We found that long hour ultrasonication process can shorten the initial lengths of BNNTs to below 500 nm.” It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)
Regarding claims 29 and 36, as the fluorescence of a probe is a variable that can be modified by, among others, the number of fluorescent entities, as such, the number of fluorescent entities would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. An increase in the number of fluorescent entities would be expected to increase the fluorescence of a probe. As such, without showing unexpected results, the claimed number of fluorescent entities cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of fluorescent entities, by, among others, extending the length of the nanotubes or increasing the fluorescent entity loading to obtain an increase in the In re Aller, 105 USPQ 223).
As per claim 33, Lee teaches:
A carrier, wherein the carrier is a boron nitride nanotube and an amphiphilic linker having a stretched linker length that corresponds to its molecular weight, wherein the stretched linker length is greater than 5 nm (Page 1799, Left Column, Paragraph 1: “In this work, mPEG-DSPE (average molecular weight: 5000….) was chosen as a polymeric system to functionalize BNNTs by forming stable protective coatings around the side walls of BNNTs. As taught by paragraph [0047] in the instant specification as filed, a “fully stretched 5000 MW PEG chain is… 50 nm.” As confirmed in the remarks filed by Applicant on March 27, 2020, the limitation “length that corresponds to its molecular weight” applies to all linkers.)
Lee does not teach:
A fluorescent entity linked to the carrier via the amphiphilic linker
Hong teaches the use of single walled carbon nanotubes as carriers for RGD peptides and IR800 dyes by using a DSPE-PEG(5k)-NH2 amphiphilic linker (Page 4644, Right Column, Last Paragraph). The DSPE is similar non-covalently associated with the carbon nanotube (Hong Supplement Page 2, Paragraph 4).
Hong further teaches:
A fluorescent entity linked to the carrier via the amphiphilic linker (see Figure 1a. Page 4644, Right Column, Last Paragraph “We… covalently attached IR800 dye molecules onto the SWNTs…” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the boron nitride nanotubes of Lee to include the fluorescent probes as taught by Hong. One of ordinary skill would have been motivated to make this modification because Hong teaches that nanotube carriers using the same amphiphilic linkers, which are noncovalently affiliated with the nanotubes, can be used as fluorophores in biological imaging (Page 4644, Left Column, Paragraphs 1 & 2), and one of ordinary skill would look to expand the use of nanotubes in a known and predictable manner, based on the improvements set forth in Hong.
Regarding claims 37 and 38, the prior art combination is silent with respect to the properties of molar extinction coefficient of the fluorophore and the molar extinction coefficient of the fluorescent entities and linker. However, as the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention, the properties of mole extinction coefficient of the fluorophore and the molar extinction coefficient of the fluorescent entities and linker are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.

Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee, Chee Huei et al. "Functionalization, Dispersion, and Cutting of Boron Nitride Nanotubes in The Journal of Physical Chemistry C. 116 (2012): 1798-1804.) in view of Hong (Hong, Guosong et al. "Near-Infrared-Fluorescence-Enhanced Molecular Imaging of Live Cells on Gold Substrates." Angew. Chem. Int. Ed. 50 (2011): 4644-4648.) as applied to claims 1, 5 - 16, 18, 19, 21 - 29, and 31 - 34 above, and further in view of Bornarth (US20140315190).
As per claims 17 and 30, Lee and Hong teach all the limitations of claims 1 and 19. The prior art combination does not teach:
A first fluorescent entity and a second fluorescent entity different from the first fluorescent entity.
Bornarth teaches a kit for screening proteins utilizing one or more fluorophore dyes for analytics (Abstract). This kit contains:
A first fluorescent entity and a second fluorescent entity different from the first fluorescent entity ([0020] “Each of the at least two fluorophore dyes may be spectrally distinct from each other. In various embodiments, one of the at least two fluorophore dyes may be Nile Red. In some embodiments, one of the at least two fluorophore dyes may be a styryl dye.”
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanotubes taught by the prior art to contain the multiple fluorescent entities as taught by Bornarth. One of ordinary skill would have been motivated to make this modification because Bonarth teaches “many fluorophore dyes have emission spectra permitting selective detection of each dye when used in a combination of several dyes. One of skill in the art may select a combination of dyes that have emission spectral properties that permit differentiable detection of each of the combination of fluorophore dyes.”
Response to Amendments
Applicant’s amendments to claim 19, caused the withdrawal of the rejection of the claims under §112(b) as laid forth in the office action mailed April 29, 2020.

Response to Arguments
The Affidavit submitted by Applicant on July 29, 2020, has been considered and entered.
Applicant's arguments filed July 29, 2020, have been fully considered but they are not persuasive.  Applicant argues that there is no support in Hong that other types of carbon nanotubes or nanotubes made from an entirely different material, such as BNNT, could be fluorophores. Examiner respectfully disagrees. Hong is not recited to teach boron nitride nanotubes. Lee is provided to teach that boron nitride nanotubes are structurally similar to single walled carbon nanotubes and potentially useful for biomedical applications (Page 1798, Left Column, Paragraphs 1 – 2). As the linkers of Hong comprise the same component as the linkers of Lee, it would have been obvious to one of ordinary skill in the art to attach the fluorescent entity of Hong to the linkers of Lee. 
Applicant argues that there is no support in Hong that expanding the use of nanotubes was “known” or “predictable” and that the rejection does not point to any support that one of skill in the art would have thought that combining Lee and Hong would be successful. Examiner 
Applicant argues that Hong teaches enhancing the fluorescence of SWNTs using gold films and there is no indication that the linker and fluorescent entity of Hong with the nanotube of Lee would be suitable without the gold film. Examiner respectfully disagrees. Independent claims 1, 19, and 33 claim a fluorophore “comprising” which is an open-ended limitation and would not exclude any additional elements, such as gold films.
Applicant argues that prior to the inventors’ work related to the present application, those skilled in the art preferred carbon-based nanomaterials to boron nitride-based nanomaterials because carbon nanotubes are generally easier to manufacture in a relatively pure, high quality and high-output manner than BNNTs. Examiner respectfully disagrees. It is well-settled that unsupported arguments are not a substitute for objective evidence.  In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974). These arguments are unsubstantiated by evidence. 
Applicant argues in the Affidavit that it was expected that fluorophores with BNNT carriers would also exhibit quenching and provides two non-patent literature articles in support of this position. Examiner respectfully disagrees. The articles provided by Applicant disclose the state of the art in 2009 and 2011, several years before the effective filing date of the current Journal of Colloid and Interface Science. 374.15 (2012): 308-314) is cited to show that prior to the effective filing date, it was known to produce fluorescently labeled boron nitride nanotubes (see, for example Fig. 8).
Applicant argues that the relationship between linker length and fluorescence was previously unknown, and that the discovery that longer linkers, i.e. between 1,000 and 10,000 Da did provide improved fluorescence for fluorophores with BNNT carriers was surprising. Examiner respectfully disagrees. Lee teaches boron nitride nanotubes with the claimed linker lengths for improved dispersion (Abstract). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 22 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that prior art fluorophores were known to exhibit quenching when more than a few fluorescent entities were conjugated to the carrier in close proximity but the work in the present application shows that long linkers enable improved labelling efficiency without any deleterious effects on fluorescence and allowed for significantly improved fluorescence. Examiner respectfully disagrees. Lee teaches boron nitride nanotubes with the claimed linker lengths for improved dispersion (Abstract). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be Ex parte Obiaya, 22 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/J.N.C./Examiner, Art Unit 1789
/PETER Y CHOI/Primary Examiner, Art Unit 1786